MARTONE, Justice,
concurring.
¶ 17 I agree with the court that the trial court did not abuse its discretion in denying the motion to intervene as untimely. I write only to state that, even if the motion to intervene had been timely, it would have been denied on the merits. The Counties are not “so situated that the disposition of the action may as a practical matter impair or impede [their] ability to protect [their] interest,” within the meaning of Rule 24(a)(2), Ariz. R. Civ. P. The Counties were neither parties to this litigation nor parties to the Master Settlement Agreement. It is a fundamental tenet of American law that a non-party is simply not bound by a judgment in an action to which it was not a party. The exceptions for class actions under Rule 23, Ariz. R. Civ. P., obviously do not apply here. Nor did the State purport to assert the Counties’ claims within the meaning of A.R.S. § 41-192(A)(5), because the Attorney General did not notify the Counties in writing of' his intention to bring any action on behalf of the Counties. Had he done so, the Counties would have been put on notice and would have had an opportunity to opt out.
¶ 18 Nor are the Counties bound by a release to which they are not parties. Despite persistent questioning at oral argument, the tobacco companies failed to state any basis for their claim that the Counties could be bound. The State conceded at oral argument that the Counties are not bound. The Counties are unaffected by the judgment or the Master Settlement Agreement. They are free to bring an action against the tobacco companies should they choose to do so. Any motion to dismiss based upon the State’s *387release should be denied. Thus, the Counties are simply not Rule 24(a) parties. Therefore, even if the motion to intervene had been timely, it would have been denied on the merits.